—Judgment, Supreme Court, Bronx County (Nicholas lacovetta, J.), rendered September 10, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459). Defendant’s prior rape conviction was probative of his willingness to place his individual self-interest ahead of the interest of society (see, People v Bennette, 56 NY2d 142, 147), and the court prevented undue prejudice by precluding reference to the underlying facts. The conviction was not excessively remote given defendant’s incarceration during a substantial portion of the intervening years (see, People v Joyner, 270 AD2d 100, lv denied 94 NY2d 949). Concur — Rosenberger, J. P., Andrias, Rubin, Buckley and Marlow, JJ.